Case 6:20-cv-00812-ADA Document 50-6 Filed 04/30/21 Page 1 of 3




                       Exhibit D
4/16/2021                Case 6:20-cv-00812-ADA
                                800 Franklin Ave #301, Waco,Document       50-6
                                                             TX 76701 to 7000      Filed
                                                                              N Mopac Expy04/30/21       Page
                                                                                          #360, Austin, TX 78759 2  of 3 Maps
                                                                                                                 - Google


                                    800 Franklin Ave #301, Waco, TX 76701 to 7000 Drive 96.7 miles, 1 hr 41 min
                                    N Mopac Expy #360, Austin, TX 78759


   800 Franklin Ave #301
   Waco, TX 76701

   Get on I-35 S from S 6th St
                                                                  4 min (0.9 mi)
            1.     Head northeast on Franklin Ave toward S 8th St
                                                                         0.2 mi
            2.     Turn right onto S 6th St
                  Pass by McAlister's Deli (on the left in 0.5 mi)
                                                                         0.6 mi
            3.     Turn right onto N Interstate 35 Frontage Rd/S Jack
                   Kultgen Expy/J H Kultgen Expy
                                                                          331 ft
            4.     Use the left lane to take the ramp onto I-35 S
                                                                          282 ft


   Follow I-35 S and TX-1 Loop S to N Mopac Service Rd in
   Austin. Take the exit toward Far West Blvd from TX-1 Loop S
                                                           1 hr 22 min (95.4 mi)
            5.     Merge onto I-35 S
                                                                        41.5 mi
            6.     Keep left to stay on I-35 S
                                                                         0.3 mi
            7.     Keep left at the fork to stay on I-35 S
                                                                        42.2 mi
            8.     Use the right lane to take exit 250 for TX-45 Toll
                   toward TX-1 Toll
                  Toll road
                                                                         0.5 mi
            9.     Keep right at the fork, follow signs for TX-45
                   W/Texas 1 and merge onto TX-45 W/TX-45 Toll
                  Toll road
                                                                         1.2 mi
            10.     Use the right 2 lanes to take the TX-1 Toll S exit
                  Toll road
                                                                         0.9 mi
            11.     Continue onto TX-1 Loop S
                  Toll road
                                                                         1.0 mi
            12.     Keep left at the fork to stay on TX-1 Loop S
                  Toll road
                                                                         2.9 mi


https://www.google.com/maps/dir/800+Franklin+Ave+%23301,+Waco,+TX+76701/7000+N+Mopac+Expy+%23360,+Austin,+TX+78759/@30.9541552…   1/2
4/16/2021                Case 6:20-cv-00812-ADA
                                800 Franklin Ave #301, Waco,Document       50-6
                                                             TX 76701 to 7000      Filed
                                                                              N Mopac Expy04/30/21       Page
                                                                                          #360, Austin, TX 78759 3  of 3 Maps
                                                                                                                 - Google

            13.     Keep right at the fork to stay on TX-1 Loop S
                                                                       2.8 mi
            14.     Keep left to stay on TX-1 Loop S
                                                                       2.1 mi
            15.     Take the exit toward Far West Blvd
                                                                       0.2 mi


   Follow N Mopac Service Rd to your destination
                                                                 52 s (0.4 mi)
            16.     Merge onto N Mopac Service Rd
                                                                       0.4 mi
            17.     Turn right
                  Restricted usage road
                  Destination will be on the left
                                                                       138 ft



   7000 N Mopac Expy #360
   Austin, TX 78759



   These directions are for planning purposes only.
   You may nd that construction projects, tra c,
   weather, or other events may cause conditions to
   differ from the map results, and you should plan
   your route accordingly. You must obey all signs or
   notices regarding your route.




https://www.google.com/maps/dir/800+Franklin+Ave+%23301,+Waco,+TX+76701/7000+N+Mopac+Expy+%23360,+Austin,+TX+78759/@30.9541552…   2/2
